In re Castanel, Mark Joseph; — Plaintiffs); applying for supervisory and/or re*175medial writs, Parish of Orleans, Criminal District Court, Div. D, Nos. 302-951; to the Court of Appeal, Fourth Circuit, No. 99-K-1363
Writ granted in part; otherwise denied. The instant application is granted for the sole purpose of transferring it to the Court of Appeal, Fourth Circuit, for enforcement of its orders in State v. Castanal, 99-1365 (La.Appl 4th Cir. 6/17/99), unless it has done so already. In all other respects the application is denied.
CALOGERO, C.J., not on panel.